In re El-Mumit, Abdullah Hakim;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge.
Granted for the sole purpose of transferring the plaintiffs application to the 19th JDC for its consideration. The district court is further directed to hold a status conference in the pending case of State v. Perry, No. 9-85-472, at which it shall address the conditions of Michael Owen Perry’s continuing confinement on death row as the result of this Court’s decision in State v. Perry, 610 So.2d 746, 771 (La.1992), staying Perry’s execution until such time as he regains “his sanity and competence for execution independently of the effects of or influence of antipsychotic drugs.” The district court is directed to provide this court with a copy of its ruling.